DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed October 15, 2021, and April 12, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 10/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claim Status

1. 	This office action is in response to the election submitted 10/15/2021.
Claims 2, 4-7, 9-12, 14, 16, 18, 19, and 21-27, are still pending.

Claims 1, 3, 8, 13, 15, 17 and 20 have been cancelled.
Claims 2, 4-7, and 9-12 are being examined on the merits.	

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 2, 4, 6, 7, and 9 -12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al.(US 8,540,922 B2), in view of Zhamu et al. (US 2009/0169996 A1) and further in view Hart et al. (US2012/0126449A1) .
	As to claim 2, Sheehan discloses method for producing an electrode (system 100 is configured to automatically pattern a carbon nanotube film into functional conductive structures, such as …electrodes [C3L66-C4L3]).
	The method comprising; supplying a substrate [Abstract], wherein the substrate is electrically conductive (…substrate layer 206 is a silicon substrate [C4L15], where silicon being a semiconductor is electrically conductive).
	And forming a layer of nanofilaments on the substrate, (The carbon nanotube layer 504 was formed on and patterned on an underlying silicon substrate. C6L35-37]).
	Which on statistical average are uniformly arranged over the surface of the substrate; (The cavity features 210 are microchannels or microtrenches that form a grid 

    PNG
    media_image1.png
    317
    297
    media_image1.png
    Greyscale

(Sheehan figure 5)


	Sheehan discloses an electrode with a carbon nanotube layer but is silent on combining nanofilaments from the layer of nanofilaments into bundles of nanofilaments, such that a clearance is present between adjacent ones of the bundles.
	Hart is analogous art as it reasonably pertinent to the growth of carbon nanotubes on a substrate [0022]. Hart discloses;
	Combining nanofilaments from the layer of nanofilaments into bundles of nanofilaments, (carbon nanotubes with twisted (or bundled) geometries [Abstract])
	Such that a clearance is present between adjacent ones of the bundles (nanostructure arrays (bundles) can be spaced from one another on the growth substrate by 20 microns or less [0038]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the bundling of Hart to improve mechanical strength and flexibility [0057] and the spacing of Hart incorporate different nanostructure shapes [0038].
	
	Modified Sheehan discloses an electrode with a carbon nanotube layer but is silent on the applying an ion-absorbing coating to the bundles.
	Zhamu, is analogous art as to having a method of producing an electrode [Abstract] utilizing an electrode with a carbon nanotube layer [0064] and further teaches, nanometer-scaled coating that is deposited on a surface of the filaments [Abstract], the filament is selected from carbon nanotube (CNT) [0063] and coating is selected from Silicon (Si) [0066, 0120]. 
	The coating of silicon capacity is theoretically significantly higher. [0120] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the Silicon coating of Zhamu to improve the electrode capacity.	

	As to claim 4, Sheehan discloses the nanofilaments are carbon nanotubes (CNT) [Abstract].

	As to claim 5, Modified Sheehan discloses an electrode with a carbon nanotube layer and further discloses Hart discloses the growth of carbon nanotube layer [0022] 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 6 and 7, Zhamu further discloses an electrode with a carbon nanotube layer and further teaches, nanometer-scaled coating (silicon) that is deposited on a surface of the filaments [Abstract], and coated on the exterior surface of multiple conductive filaments to form a hybrid, nano filament web [0066, 0070].
	This resulting anode exhibits a reversible capacity much higher than that of graphite (372 mAh/g), a low irreversible capacity loss, low internal resistance, and fast charge-recharge rates [0070].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to incorporate the Silicon coating of Zhamu to improve the electrode cycle characteristics.

	As to claim 9, Sheehan discloses the first light source is a laser (laser 104 [C3L30-32]).

claim 10, Sheehan discloses the light from the first laser source comprises a laser beam that (i) is generated continuously or in a pulsed manner (pulsed ultraviolet (UV) laser C3L30-32]) and expanded into a strip, and or (ii) moves over the layer at a constant speed. (the pattern that controller 102 causes the laser beam to trace out on the substrate 112 [C3L48-60]).

	As to claim 11, Sheehan discloses an electrode with a carbon nanotube layer but is silent on silicon nanoparticles are applied onto the bundles during the application of the ion-absorbing coating, and wherein said silicon nanoparticles are connected to one another and to the nanofilaments lying underneath the silicon nanoparticles by applying energy to the silicon nanoparticles.
	Zhamu discloses an electrode with a carbon nanotube layer and further teaches, nanometer-scaled coating that is deposited on a surface of the filaments [Abstract], selected from Silicon [0120], and deposited using laser beam induced deposition [0124]. Where depositing a coating on a majority of the exterior surface of a nano-scaled filament substrate [0099] would include bundles, and filaments thereby connecting all after laser beam induced deposition.
	This resulting anode exhibits a reversible capacity much higher than that of graphite (372 mAh/g), a low irreversible capacity loss, low internal resistance, and fast charge-recharge rates [0070].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheehan to incorporate the Silicon coating of Zhamu to improve the electrode cycle characteristics.

	As to claim 12, Sheehan discloses an electrode with a carbon nanotube layer but is silent on light from a second light source is used for connecting the silicon nanoparticles to one another and/or to the bundles of nanofilaments lying underneath the silicon nanoparticles, and wherein said light from the second light source.	Zhamu discloses an electrode with a carbon nanotube layer and further teaches, 
light from a second light source (laser beam induced deposition [0124]) is used for connecting the silicon nanoparticles to one another and/or to the bundles of nanofilaments lying underneath the silicon nanoparticles, (deposit a thin coating, of Silicon [0120], over the carbon nanotubes utilizing laser beam induced deposition [ 0124] where a laser beam will ablate the material as described by Sheehan [C3L30-66].
	and wherein said light from the second light source moves over the surface of the substrate (In a similar manner as Sheehan moves the laser beam over larger substrates [C2L45-48] it would have been obvious for Zhamu to apply a similar beam movement to extend to larger substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/Maria Laios/Primary Examiner, Art Unit 1727